Citation Nr: 0842034	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-21 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to enhanced Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 
1311(a)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to May 
1965.  The veteran is deceased and the appellant is the 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

In September 2005, the appellant testified at a Central 
Office hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The appellant's case was last remanded in March 2008 for 
issuance of a statement of the case on the inextricably 
intertwined issue of whether there was clear and unmistakable 
error (CUE) in a December 16, 1988 rating decision in not 
adjudicating a claim of entitlement to service connection for 
multiple sclerosis, and to allow the appellant the 
opportunity to perfect an appeal on this issue to the Board.
The Board observes that the appellant was furnished a 
statement of the case on this issue in June 2008.  In the 
cover letter sent with the statement of the case, the 
appellant was advised that in order to perfect her appeal to 
the Board, she must timely file a substantive appeal.  This 
issue was not thereafter addressed in any correspondence from 
the appellant or her representative, so the Board is without 
jurisdiction to review this issue.  



FINDINGS OF FACT

1.  The veteran died on July [redacted], 1999.

2.  At the time of the veteran's death, he was rated as 
totally disabled effective since July 31, 1991.  


CONCLUSION OF LAW

There is no legal entitlement to enhanced DIC under 38 
U.S.C.A. § 1311(a)(2) based on a total disability rating for 
a continuous period of at least 8 years prior to death.  38 
U.S.C.A. § 1311(a)(2) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.5(a), 3.10(c), 20.1106 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008)), prescribes VA's duties to notify 
the claimant of the evidence needed to substantiate a claim, 
of the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence, and it 
also prescribes VA's duties to help a claimant obtain 
relevant evidence, duties collectively referred to as the 
"duty to assist."  However, there are some claims to which 
the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).  One such claim is where, as here, there is 
no dispute as to the facts, and the law is dispositive.  
Mason v. Principi, 16 Vet. App. 129 (2002).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VCAA does not affect matters on appeal when the 
question is limited to statutory interpretation.  See Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, no further 
action is necessary under the VCAA, since all evidence needed 
to adjudicate the claim is of record.  Moreover, as detailed 
below, the appellant has demonstrated actual knowledge of the 
statutory requirements for establishing the benefit sought on 
appeal so any error in notice is harmless and does not 
prohibit consideration of this matter on the merits.  Sanders 
v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007); Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant contends that she is entitled to additional 
monthly DIC benefits under the provisions of 38 U.S.C.A. § 
1311.

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran.  38 U.S.C.A. § 1310 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.5(a) (2008). DIC shall be 
paid to a surviving spouse at a certain monthly rate.  The 
rate shall be increased by a certain sum in the case of the 
death of a veteran who at the time of death was in receipt of 
or was entitled to receive (or but for the receipt of retired 
pay or retirement pay was entitled to receive) compensation 
for a service-connected disability that was rated totally 
disabling for a continuous period of at least 8 years 
immediately preceding death.  38 U.S.C.A. § 1311(a) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.10(c) (2008).

The determination of whether the veteran was rated totally 
disabled for a continuous period of at least 8 years 
immediately preceding death is to be made considering any 
decisions made during the veteran's lifetime.  See 38 C.F.R. 
§ 20.1106 (2008).

The material facts relevant to the appellant's claim are not 
in dispute.  The veteran died on July [redacted], 1999 according to a 
certificate of death.  RO rating decisions show that at the 
time of the veteran's death, he was rated as totally disabled 
effective since July 31, 1991.  Consequently, he was not 
rated totally disabled for a continuous period of at least 8 
years immediately preceding his death.

The appellant acknowledges that the statutory requirements 
have not been met but suggests that given the close proximity 
of the date of the veteran's death to when the statutory 
requirements would have been met her claim for enhanced DIC 
benefits should nevertheless be allowed.  The Board is very 
sympathetic to the appellant's contention, but the Board is 
bound by applicable statutes enacted by Congress and VA 
regulations.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. 
§§ 19.5, 20.101(a) (2008).  Unfortunately, the statutory 
requirements have not been met.  As the law and not the 
evidence is dispositive in this case, the claim must be 
denied because of the lack of legal entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Entitlement to enhanced DIC benefits under the provisions of 
38 U.S.C.A. § 1311(a)(2) based on a total disability rating 
for a continuous period of at least 8 years prior to death is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


